     Case 19-11280-RG               Doc 33        Filed 12/18/19 Entered 12/18/19 15:33:05        Desc Main
                                                  Document      Page 1 of 3



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2C
                                                                               Order Filed on December 18, 2019
                                                                               by Clerk
      Rob Saltzman, Esquire                                                    U.S. Bankruptcy Court
      Pluese, Becker & Saltzman, LLC                                           District of New Jersey
      RS1765
      20000 Horizon Way, Suite 900
      Mount Laurel, NJ 08054-4318
      (856) 813-1700                                                 Case No.: 19-11280-RG
      Attorneys for the Mortgagee
      File No. 091641B
                                                                     Hearing Date: October 2, 2019
                                                                     Judge: Rosemary Gambardella
      In Re:
                                                                     Chapter 13
      Anthony R. Cotugno




                Recommended Local Form                      : Followed         __ Modified




                             ORDER RESOLVING MOTION TO VACATE STAY
                                    AND/OR MOTION TO DISMISS
                                        WITH CONDITIONS


     The relief set forth on the following pages, numbered two (2) through (3) is hereby ORDERED.




DATED: December 18, 2019
Case 19-11280-RG        Doc 33      Filed 12/18/19 Entered 12/18/19 15:33:05          Desc Main
                                    Document      Page 2 of 3



Applicant:                                   Specialized Loan Servicing LLC
Applicant's Counsel:                         Rob Saltzman, Esquire
Debtor's Counsel:                            Barry Scott Miller, Esquire
Property Involved ("Collateral"):            668 North Broad Street Apt.B15, Elizabeth, NJ
                                             07208
Relief Sought:                               : Motion for Relief From the Automatic Stay


For good cause shown, it is ORDERED that Applicant's Motion is resolved, subject to the
following conditions:


1.     Status of post-Petition arrearages:
       : The Debtor is overdue for eight months, from February 1, 2019 to September 1, 2019.
       : The Debtor is overdue for eight payments at $879.28 per month.
       : Recoverable Motion for Relief fees and costs of $531.00.
       : Fees of $650.00 from the March 18, 2019 Notice of Postpetition Mortgage Fees,
       Expenses and Charges.
       Total Arrearages Due $8,215.24.


2.     Debtor must cure all post-Petition arrearages as follows:
       : Beginning on October 1, 2019, regular monthly mortgage payments shall continue to
be made in the amount of $879.28.
       : Beginning on October 1, 2019, additional monthly cure payments shall be made in the
amount of $879.28 for eight (8) months.
       : The amount of $1,181.00 shall be capitalized in the Debtor's Chapter 13 Plan. As a
result of such capitalization, the Mortgagee's Allowed Secured Claim shall be and the same
hereby shall be deemed amended to add such capitalized post-Petition payment thereon to the
Proof of Claim as filed, and the standing Chapter 13 Trustee shall be and the same hereby is
directed to adjust her records and make revised disbursements accordingly.
Case 19-11280-RG          Doc 33    Filed 12/18/19 Entered 12/18/19 15:33:05             Desc Main
                                    Document      Page 3 of 3



3.     Payments to the Secured Creditor shall be made to the following address(es):
       : Regular monthly payments and Monthly cure payments:
                         Specialized Loan Servicing LLC
                         PO BOX 636007
                         Littleton, CO 80163


4.     In the event of Default:
       : If the Debtor fails to make the immediate payment specified above or fails to make
any regular monthly payment or the additional monthly cure payment within thirty (30) days of
the date the payments are due, then the Secured Creditor may obtain an Order Vacating the
Automatic Stay as to the Collateral by filing, with the Bankruptcy Court, a Certification
specifying the Debtor's failure to comply with this Order. At the time the Certification is filed
with the court, a copy of the Certification shall be sent to the Chapter 13 Trustee, the Debtor and
the Debtor's attorney.
